Fourth Court of Appeals
                               San Antonio, Texas
                                      July 19, 2017

                                   No. 04-17-00067-CV

                             IN THE MATTER OF S.O.W.

                From the 386th Judicial District Court, Bexar County, Texas
                          Trial Court No. 1994-JUV-02115 W1
                         Honorable Laura Parker, Judge Presiding

                                         ORDER

    In accordance with the court’s opinion issued this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on July 19, 2017.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.

                                             _____________________________
                                             Luz Estrada, Chief Deputy Clerk